CONFESSION OF ERROR

PER CURIAM.
On the State’s proper confession of error, the cause is remanded to the trial court with instructions that the trial court strike from the written orders of revocation of probation the findings that the appellant violated the terms of his probation by (1) failing to complete the T.A.S.C. drug program and the Domestic Intervention Program; (2) failing to report to his probation supervisor in May; and (3) failing to change his address without the prior approval of his probation officer.
Remanded for further proceedings in accordance herewith.